IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50347
                         Summary Calendar
                        __________________



DOYLE LEE HITT,

                                     Petitioner-Appellant,

versus


WAYNE SCOTT, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                     Respondent-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-94-CA-57
                        - - - - - - - - - -
                         November 17, 1995
Before KING, SMITH and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellant appeals from the district court's order denying

his petition for a writ of habeas corpus.    He argues that he was

denied due process because the trial judge had not completed a

training program regarding child abuse cases; that the child-

victim, Brian Hitt, was not competent to testify; that he was


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular cases
on the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the court has determined that this opinion
should not be published.
                            No. 95-50347
                                 -2-

denied his Sixth Amendment confrontation rights because the

prosecutor blocked his view of Brian during direct examination;

that he was denied due process because Helen Bevers was permitted

to testify although she was not on the prosecution's witness

list; that there was insufficient evidence to support his

conviction; that he was denied due process because the jury

charge did not track the indictment; that the prosecutor made

improper arguments during his closing argument; that he was

improperly denied the opportunity to request probation; that he

was improperly denied an opportunity to present the testimony of

his expert witness; that Brady material was withheld; and that

the prosecution failed to comply with the plea agreement.   We

have reviewed the record and the district court's opinion and

find no reversible error.   Accordingly, we affirm for essentially

the reasons given by the district court.   Hitt v. Scott, No. W-

94-CA-057 (W.D. Tex. Apr. 18, 1995).

     AFFIRMED.